DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim(s) 1-20 do not use “means for” (or “step for”) language, or generic placeholders for "means” coupled with functional language without recitation of sufficient structure for carrying out the claimed functions and therefore do not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 9-12 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama (US 2015/0286899 A1) in view of Kameyama (US 2016/0225167 A1).[claim 9]
Regarding claim 9, Nakayama discloses an electronic device, comprising: a processor (Figure 1, Paragraph 0022, 0060); and a memory, configured to store instructions that are executable by the processor (Figure 1, Paragraphs 0022, 0060); wherein the processor executes the executable instructions to realize an image processing method (Paragraphs 0022, 0060)the image processing method comprising: obtaining an image frame obtained through photographing frame (Figure 1, Item 101; Paragraph 0023; capturing an image) and performing background separation on the image frame to obtain a subject frame and a background (Figure 1, Item 102; Paragraph 0025-0026; foreground and background segmentation); obtaining a target background frame based on the background frame, wherein the target background frame contain the same background content, and size of the background content the target background frame are inconsistent (Figure 1, Item 103; Paragraphs 0028-0029); and synthesizing a target subject frame and the target background frame respectively to obtain a target image frame (Figure 1, Item 104; Paragraphs 0030).  However, Nakayama does not explicitly disclose forming a plurality of target background frames and target image frames and encoding the plurality of obtained target image frames into a video file, wherein the target subject frame is one frame of an image in the subject frame.
Kameyama discloses a similar electronic device for creating a dolly zoom effect (e.g. Paragraph 0053-0056) by generating new images having inconsistent background sizes (Figure 3, S303; Figure 4, Items 43; Paragraph 0046-0047).  By generating a plurality of images as taught by Kameyama, a dolly in and dolly out effect may be generated thereby producing a more pleasing dolly zoom effect.  Therefore, it would have been obvious to generate a plurality of images using the system of Kameyama to generate a dolly zoom effecting showing both dolly in and dolly out zoom effects.  However, Nakayama in view of Kameyama does not explicitly disclose encoding the plurality of target images into a video file as claimed.
Official Notice is taken that it is well known in the art to encode a plurality of images into a video file so that the images may be displayed sequentially together and stored in the same file for ease of association.  Therefore, it would have been obvious to encode the images generated in Nakayama in view of Kameyama into a video file as claimed so that the dolly zoom effect may be played as a video and stored in a single file.[claim 10]
Regarding claim 10, Nakayama further in view of Kameyama discloses wherein obtaining the image frame obtained through photographing and performing background separation on the image frame to obtain the subject frame and the background frame comprises: obtaining one image frame obtained through photographing (Nakayama, Figure 1, Item 101) and performing background separation on the image frame to obtain one subject frame and one background frame corresponding to the image frame (Nakayama, Figure 1, Item 102); and using the one subject frame obtained through background separation as the target subject frame (Figure 1, note inputs to composition unit 104); and wherein obtaining the plurality of target background frames based on the background frame comprises: performing multiple zooming on the background frame obtained through background separation according to a plurality of pre-defined zooming ratios to obtain the plurality of target background frames (Nakayama, Figure 1, Item 103; Kameyama Figures 3 and 4; note that in the combined system a plurality of target background frames would be generated to obtain the dolly in and dolly out zoom effect).[claim 11]
Regarding claim 11, see the rejection of claim 10 above.  Further note that Kameyama discloses wherein the plurality of pre-defined zooming ratios are manually set by a user or determined according to a pre-defined zooming ratio generation rule (Paragraph 0053-0056).  This system allows the user to define the particular zoom effect desired.  Therefore, it would have been obvious to all the user to set zoom ratios for generating the dolly zoom effect to allow the user to generated a desired effect.  While the claim recites “pre-defined zooming ratios”, the claim does not provide a time point before which the zooming ratios must be defined.  Therefore, the user inputting zoom ratios prior to image processing is believed to read on “pre-defined zooming ratios” as claimed.[claim 12]
Regarding claim 11, see the rejection of claim 10 above.  Note that the combined system would teach wherein encoding the plurality of obtained target image frames into the video file comprises: obtaining the plurality of pre-defined zooming ratios corresponding to the plurality of target image frames respectively and sequencing the plurality of target image frames according to a preset zooming ratio sequencing rule (obtaining zooming ratios and generated corresponding images) and encoding the plurality of target image frames into the video file according to a sequencing result (generating the final video file having the user defined dolly zoom effect).[claims 1-4]
Claims 1-4 are method claims corresponding to apparatus claims 9-12.  Therefore, claims 1-4 are analyzed and rejected as previously discussed with respect to claims 9-12.  [claims 17-19]
Regarding claims 17-19, see the rejection of claims 9-11 above and note that Nakayama discloses implementing the claimed system using a non-transitory computer readable storage medium storing executable instructions as claimed (Paragraphs 0022, 0060).

Allowable Subject Matter
Claims 5-8, 13-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.[claims 5-8, 13-16 and 20]
Regarding claims 5-8, 13-16 and 20 the prior art does not teach or reasonably suggest and system or method wherein obtaining the image frame obtained through photographing and performing background separation on the image frame to obtain the subject frame and the background frame comprises: obtaining a plurality of image frames obtained through photographing, wherein a filmed subject is located in the same position in each image frame; performing background separation on the plurality of image frames respectively to obtain a plurality of subject frames and a plurality of background frames; and selecting one subject frame from the plurality of subject frames as the target subject frame; and wherein obtaining the plurality of target background frames based on the background frame comprises: determining at least two of the plurality of background frames obtained through background separation as the target background frames.  
While it is known in the prior art to create a dolly zoom effect through the use of multiple captured images, the prior art does not teach or reasonably suggest applying background separation and further processing as described in these claims to the multiple captured images for creation of a target image frames as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references show similar systems to generating a dolly zoom effect in captured images:
	Chen et al.			US 2022/0358619 A1
	Ranade et al.			US 2021/0125307 A1
	Luo et al.			US 10,757,319 B1
	Pitts et al.			US 2014/0300646 A1
	Pylvanainen et al.		US 2014/0240553 A1
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310. The examiner can normally be reached Monday-Friday ~8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy J Henn/               Primary Examiner, Art Unit 2698